Mr. Chief Justice Waite
delivered the opinion of the court.
This cause was tried by the court below without the intervention of a jury. The facts were not agreed upon and there is no special finding. No exceptions were taken to the rulings of the court in the progress of the trial, but all the evidence has been embodied in a bill of exceptions, and the only error assigned is that the general finding of the court was in favor of the defendant below when it should have been for the plaintiff. We have often decided that a bill of exceptions cannot be used to bring up the whole testimony for review when the case has been tried by the court, any more than when there has been a trial by jury. Norris v. Jackson, 9 Wall. 125, 128; Insurance Co. v. Sea, 21 Wall. 158.

The judgment is affirmed.